Citation Nr: 1539782	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the February 2008 rating decision, the RO granted service connection for dysthymic disorder, with a 50 percent rating.

In the August 2012 rating the decision, the RO declined to reopen the previously denied claim of entitlement to service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2008 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.

A Board videoconference hearing was scheduled for May 10, 2011, and the Veteran did not report for the hearing.  See April 2011 notification letter.  However, prior to that scheduled hearing, the Veteran submitted a statement informing VA that he would be unable to attend the hearing because he was incarcerated in January 2007, with an anticipated release in January 2016, and thus, he requested rescheduling of the hearing with arrangements to be made for a videoconference hearing at his place of incarceration.  See Veteran's statement received April 26, 2011.  The record does not indicate that the Veteran has withdrawn his request for a hearing.  Instead, the Veteran submitted multiple statements inquiring about the status of his requested Board videoconference hearing.  See, e.g., Veteran's statements received on May 23, 2011 and August 3, 2011.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  In addition, 38 C.F.R. § 20.700(e) provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board." 38 C.F.R. § 20.700(e).  If the Veteran is unable to or does not wish to appear in person, VA regulations also allow for the submission of an audio cassette with testimony from the Veteran, or as previously mentioned, oral argument from the Veteran's representative. 38 C.F.R. § 20.700(d).  In addition, the Veteran's representative is free to present written argument in lieu of a hearing.  Finally, the Board notes in this case that the record indicates the Veteran may be released from incarceration in January 2016.  The AOJ should determine if the Veteran will be released in January 2016 and determine the feasibility of arranging for a Board hearing at the RO for the Veteran soon thereafter.

Regarding the PTSD issue, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the September 2012 statement is a timely notice of disagreement (NOD) in response to the August 2012 rating decision that denied reopening the service connection claim for PTSD.  However, the claims file does not contain any statement of the case (SOC) for this issue; Board must therefore remand this issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether or not the Veteran continues to be incarcerated, and if so, to confirm his location and anticipated January 2016 release date.

2.  Thereafter, based on the Veteran's response to the above request, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claims in this appeal. 

a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).

b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (d) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and his representative should be notified of the time and place to report for the hearing.

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

3.  Issue an SOC that addresses the PTSD issue, denied in the August 2012 rating decision.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

4.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




